DETAILED ACTION
1.	This office action is in response to the application filed on 2/13/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/13/2020 has been considered by the examiner.

Drawings
4.	The drawing submitted on 2/13/2020 is acknowledged and accepted by the examiner.

Priority
5.	This application repeats a substantial portion of prior Application No 16248966, filed 1/16/2019, and adds and claims additional disclosure not presented in the prior application.  Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	 Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 and 14-19 of U.S. Patent No. 10,601,343 respectively.
U.S. Patent No. 10,601,343
Current Application: 16/789,899
1. A power conversion system, comprising: an inverter, including a DC input, an inverter output having multiple phase lines, and a plurality of inverter switching devices coupled between the DC input and the inverter output and configured to provide an inverter output signal at the inverter output to directly or indirectly drive a load; 
 6. the processing system is configured to: for each of a plurality of characterized switching frequencies: operate the inverter at multiple demanded voltage values, and measure and record a corresponding inverter output current value for each of the demanded voltage values; create and store a lookup table for adjusted demand voltages at each of the characterized switching frequencies; 

 a processing system configured to: generate pulse width modulated switching control signals at a switching frequency to operate the inverter switching devices, transition the switching frequency from a starting frequency to a target frequency over an integer number N blocks, N being an integer greater than 1, the individual blocks including an integer number M subblocks, M being an integer greater than 1, the individual N blocks including: a starting frequency subblock in which the processing system generates the pulse width modulated switching control signals at the starting frequency, and a target frequency subblock in which the processing system generates the pulse width modulated switching control signals at the target frequency.
2. The power conversion system, wherein the processing system is further configured to: generate pulse width modulated switching control signals at the switching frequency to operate the inverter switching devices, transition the switching frequency from a starting frequency to a target frequency over an integer number N blocks, N being an integer greater than 1, the individual blocks including an integer number M subblocks, M being an integer greater than 1, the individual N blocks including: a starting frequency subblock in which the processing system generates the pulse width modulated switching control signals at the starting frequency, and a target frequency subblock in which the processing system generates the pulse width modulated switching control signals at the target frequency.
2. The power conversion system, wherein a first one of the starting frequency and the target frequency is an integer multiple of a second one of the starting frequency and the target frequency.
3. The power conversion system, wherein a first one of the starting frequency and the target frequency is an integer multiple of a second one of the starting frequency and the target frequency.
3. The power conversion system, wherein each successive block includes at least one fewer starting frequency subblock than in a preceding block, and wherein each successive block includes at least one more target frequency subblock than in the preceding block.
4. The power conversion system, wherein each successive block includes at least one fewer starting frequency subblock than in a preceding block, and wherein each successive block includes at least one more target frequency subblock than in the preceding block.
4. The power conversion system, wherein the subblocks are of equal duration.
5. The power conversion system, wherein the subblocks are of equal duration
5. The power conversion system, wherein the blocks are of equal duration.
6. The power conversion system, wherein the blocks are of equal duration.
5. The power conversion system, wherein the blocks are of equal duration.
7. The power conversion system, wherein the blocks are of equal duration.
7. The power conversion system, wherein each successive block includes at least one fewer starting frequency subblock than in a preceding block, and wherein each successive block includes at least 


9. The power conversion system, wherein the subblocks are of equal duration.
9. The power conversion system, wherein the blocks are of equal duration.
10. The power conversion system, wherein the blocks are of equal duration.
11. The power conversion system of claim 7, wherein the subblocks are of equal duration.
11. The power conversion system, wherein the subblocks are of equal duration.
9. The power conversion system, wherein the blocks are of equal duration.
12. The power conversion system, wherein the blocks are of equal duration.
10. The power conversion system, wherein each successive block includes at least one fewer starting frequency subblock than in a preceding block, and wherein each successive block includes at least one more target frequency subblock than in the preceding block.
13.  The power conversion system, wherein each successive block includes at least one fewer starting frequency subblock than in a preceding block, and wherein each successive block includes at least one more target frequency subblock than in the preceding block.
19. The method, further comprising: for each of a plurality of characterized switching frequencies: operating an inverter at multiple demanded voltage values, and measuring and recording a corresponding inverter output current value for each of the demanded voltage values; creating and storing a lookup table for adjusted demand voltages at each of the characterized switching frequencies; and operating the inverter according to the adjusted demand voltages.
14. A method, comprising, using a processing system: for each of a plurality of characterized switching frequencies: operating the inverter at multiple demanded voltage values, and measure and record a corresponding inverter output current value for each of the demanded voltage values; creating and storing a lookup table for adjusted demand voltages at each of the characterized switching frequencies; and operating the inverter according to the adjusted demand voltages.
14. A method, comprising, using a processing system: generating pulse width modulated switching control signals at a switching frequency to operate inverter switching devices; and transitioning the switching frequency from a starting frequency to a target frequency over an integer number N blocks, N being an integer greater than 1, the individual blocks including an integer number M subblocks, M being an integer greater than 1, the individual N blocks including: a starting frequency subblock in which the processing system generates the pulse width modulated switching control signals 


16. The method, wherein a first one of the starting frequency and the target frequency is an integer multiple of a second one of the starting frequency and the target frequency.
16. The method of claim 14, wherein each successive block includes at least one fewer starting frequency subblock than in a preceding block, and wherein each successive block includes at least one more target frequency subblock than in the preceding block.
17. The method, wherein each successive block includes at least one fewer starting frequency subblock than in a preceding block, and wherein each successive block includes at least one more target frequency subblock than in the preceding block.
17. The method, wherein the subblocks are of equal duration.
18. The method, wherein the subblocks are of equal duration.
18. The method of claim 14, wherein the blocks are of equal duration.
19. The method, wherein the blocks are of equal duration.
18. The method of claim 14, wherein the blocks are of equal duration.
20. The method, wherein the blocks are of equal duration.


8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-19 of U.S. Patent No. 10,601,343. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 14-19 of U.S. Patent No. 10,601,343 anticipate claims 1-20 of the present application.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	 Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royak [US 2017/0302209 A1].  

Regarding claim 1, Royak discloses a power conversion system [46, 30, 100, FIG. 1], comprising: an inverter [46, 30, FIG. 1] including a DC input [input at between 42 and 46, FIG. 1], an inverter output [output at between 30 and 50, FIG. 1] having multiple phase lines [three lines at between 30 and 50, FIG. 1], and a plurality of inverter switching devices [S1-S6, FIG. 1] coupled between the DC input [input at between 42 and 46, FIG. 1] and the inverter output [output at between 30 and 50, FIG. 1] and configured to provide an inverter output signal [vf.out1 or vf.out1 or vf.out1, FIG. 1] at the inverter output [output at between 30 and 50, FIG. 1] to directly or indirectly drive a load [50, 60, 20, FIG. 1]; 
a processing system [100 includes 102, FIG. 1] configured to: for each [frequency at d or q from 110, FIG. 2A] of a plurality of characterized switching frequencies [frequencies from 110, FIG. 1], [frequencies at d and q from 110, FIG. 2A], [in order to suppress reflected wave voltage spikes associated with pulse width modulated (PWM) operation of variable frequency drives 40, (paragraph 0018)] operate the inverter [46, 30, FIG. 1] at multiple demanded voltage values [values of Vd, Vq, FIG. 2A], and measure and record [by three current sensors to generate iinv.1, iinv.2, iinv. 3, FIG. 1, (paragraph 0026)] a corresponding inverter output current value [value of if.out1 
create and store a lookup table [202, FIG. 2A], [the controller 100 uses torque/current (T/I) lookup tables 202 (paragraph 0029)] for adjusted demand voltages [Vinvd, Vinvq, FIG. 2A] at each of the characterized.

Regarding claim 14, Royak discloses a method [FIG. 1 and FIG. 2A], comprising, using a processing system [100 includes 102, FIG. 1]: for each of a plurality of characterized switching frequencies [frequencies from 110, FIG. 1], [frequencies at d and q from 110, FIG. 2A], [in order to suppress reflected wave voltage spikes associated with pulse width modulated (PWM) operation of variable frequency drives 40, (paragraph 0018)] operate the inverter [46, 30, FIG. 1]: 
operating [by 100, FIG. 1] the inverter [46, 30, FIG. 1] at multiple demanded voltage values [values of Vd, Vq, FIG. 2A], and 
measure and record [by three current sensors to generate iinv.1, iinv.2, iinv. 3, FIG. 1, (paragraph 0026)] a corresponding inverter output current value [value of if.out1 or if.out2 or if.out3, FIG. 1] for each of the demanded voltage values [Vinvd, Vinvq, FIG. 2A]; 
creating and storing a lookup table [202, FIG. 2A], [the controller 100 uses torque/current (T/I) lookup tables 202 (paragraph 0029)] for adjusted demand voltages [Vinvd, Vinvq, FIG. 2A] at each of the characterized switching frequencies [frequencies from 110, FIG. 1], [frequencies at d and q from 110, FIG. 2A], [in order to suppress 
and operating [by 100, FIG. 1] the inverter [46, 30, FIG. 1] according to the adjusted demand voltages [Vinvd, Vinvq, FIG. 2A].

Allowable Subject Matter
11.	Claims 2-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the power conversion system, wherein the processing system is further configured to: generate pulse width modulated switching control signals at the switching frequency to operate the inverter switching devices, transition the switching frequency from a starting frequency to a target frequency over an integer number N blocks, N being an integer greater than 1, the individual blocks including an integer number M subblocks, M being an integer greater than 1, the individual N blocks including: a starting frequency subblock in which the processing system generates the pulse width modulated switching control signals at the starting frequency, and a target frequency subblock in which the processing system generates the pulse width modulated switching control signals at the target frequency”.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion


/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838